                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

CUSTOM HAIR DESIGNS BY SANDY,
LLC, on behalf of themselves and all
others similarly situated; and SKIP'S                            8:17CV310
PRECISION WELDING, LLC, on behalf of
themselves and all others similarly
situated;                                                         ORDER

                    Plaintiffs,

      vs.

CENTRAL PAYMENT CO., LLC,

                    Defendant.


      After conferring with counsel,

      IT IS ORDERED:

       1)      For the reasons stated on the record, Plaintiff’s request for Defendant’s
data for fees it collected for credit card payment processing services provided to all of
Defendant’s customers dating back to Defendant’s inception in 2006, (see Filing No.
75, audio file), is denied as irrelevant and disproportionate to the needs of this case.

      2)     The Progression Order as to class certification is amended as follows:

             a.     The deadlines for complete expert disclosures for all experts
             expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
             26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                        For the plaintiff(s) :   May 15, 2019
                        For defendant(s):        June 14, 2019

             b.     The deposition deadline is July 15, 2019.

             c.    The deadline for filing a motion for class certification is July 30,
             2019. The deadline for responding to a motion for class certification is
             August 30, 2019, with any reply due September 16, 2019.

      February 26, 2019.
                                                 BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
2
